Name: Commission Regulation (EC) No 2142/96 of 7 November 1996 correcting Regulation (EC) No 1557/96 setting the trigger levels for additional import duties on certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  EU finance
 Date Published: nan

 8 . 11 . 96 EN Official Journal of the European Communities No L 286/9 COMMISSION REGULATION (EC) No 2142/96 of 7 November 1996 correcting Regulation (EC) No 1557/96 setting the trigger levels for additional import duties on certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 24 (4) thereof, Whereas a mistake has crept into the Annex to Commis ­ sion Regulation (EC) No 1557/96 (3) as regards the CN codes for tomatoes for the trigger period 1 October to 31 December 1996; whereas the mistake in question should be corrected by the deletion of an extraneous CN code; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1557/96, the CN code '0702 00 15' opposite tomatoes is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 132, 16 . 6. 1995, p. 8 . (3) OJ No L 193, 3 . 8 . 1996, p. 8 .